Exhibit 10.3(a)

June 1, 2014

Aspect Capital Ltd.

10 Portman Square

London W1H 6AZ

U.K.

Attention: Mr. Anthony Todd, CEO

 

  Re: Management Agreement Renewals

Dear Mr. Todd:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2015 and
all other provisions of the Management Agreements will remain unchanged.

 

  •   Global Diversified Futures Fund L.P.

 

  •   Diversified 2000 Futures Fund L.P.

 

  •   Tactical Diversified Futures Fund L.P.

 

  •   CMF Aspect Master Fund L.P.

 

  •   Institutional Futures Portfolio L.P

 

  •   Global Futures Fund Ltd

 

  •   MSMF Custom Solutions Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mrs. Alice Lonero at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1304.

 

Very truly yours, CERES MANAGED FUTURES LLC By:

/s/ Alice Lonero

Alice Lonero Chief Financial Officer

 

ASPECT CAPITAL LTD. By:

/s/ A.J. Todd

Print Name:

A.J. Todd

AL/sr